Title: John Adams to Abigail Adams, 18 December 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Decr 18. 1796
          
          I went Yesterday at 12 O Clock to the Presbyterian Meeting House in Market Street to hear Dr Rush pronounce an elegant and pathetic Elogium on Mr Rittenhouse the late President of the

Philosophical society. He made him out to be a good Man and a great Astronomer & Philosopher. This I agree and if he had not betrayed Jacobinical Weaknesses I should have liked him very well.
          Dr Euwing is Sick & melancholly. has lost his Wifes fortune by trusting Speculators and has had recourse to imprudent means to raise his Spirits as they Say. He has done preaching for the present at least.
          It is now Said, but I have not made the Calculations, to be made certain that neither Mr Pinckney nor Mr Jefferson can be President: consequently my Troubles are not far off. Strong in the Confidence of my own Honesty, and favoured by the Appearance of tolerable health and the feeling of Some Strength, I perceive no Consternation at the Prospect.
          There have not been wanting Insinuations to make me believe that Hamilton and Jay have insidiously intrigued to give Pinckney a Sly slide over my head, and the southern Men Swear, if they had suspected this I should have had all their Votes. I do believe that both of them had rather Pinckney should come in P. than Jefferson be either P. or V. P.— one of them might believe he should have more Influence with Pinckney than with me— Both of them might think, that if I was out of the Way, one or other of them might have a better Chance to come in at next Election into one or the other Office. Both of them may have designs or desires of closer Connections with England than I should approve. But whatever cause for these Surmises may exist, they shall make no Impression on my Friendship for those Characters. I believe their Motives were what they recd for publick Good. Jay at least had probably no active share in the Business. H. certainly had.
          But I think it is now evident that the Southern States have had all these Contingencies in Contemplation and that they preferred me, in either office to Pinckney or Burr, and I am more indebted to the southern states for this Election than to Massachusetts, thirteen of whose Votes were determined I presume by Hamiltons Letters to Higginson, if not to Cabot, and who certainly were willing to sacrifice me, rather than that Jefferson should come in V. P.
          The common Saying here is that it is an Interposition of Providence that has saved me, defeated Pinckney, and disappointed the English Party as well as the French. The French however are deceived,—I am more their Friend than they are aware of.—
          I am much mistaken if I do not remove many Prejudices both at home & abroad before the fourth of March. There are manly Ways

of correcting Errors, that all Men dont perceive. These are confidential Communications from your ever affectionate
          
            J. A
          
        